Case 3:18-cv-01946-GCS Document 57 Filed 02/14/20 Page 1 of 2 Page ID #264



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION

 MIGUEL HERNANDEZ,

                    Plaintiff,                      Case No.: 3:18-cv-01946-SMY-GCS

       -v-

 BC SERVICES, INC.,

                    Defendant.


           KRISTEN C. WASIELESKI’S MOTION TO WITHDRAW APPEARANCE

       Kristen C. Wasieleski, former associate attorney with Consumer Law Partners, LLC,

moves this Court to withdraw her appearance as counsel for Miguel Hernandez, states as

follows:

   1. On October 12, 2018, I filed my appearance on behalf of Miguel Hernandez with the law

       firm Consumer Law Partners, LLC in this matter.

   2. I am no longer associated with the law firm of Consumer Law Partners, LLC and seek to

       withdraw my appearance as counsel.

   3. David S. Klain of the law firm Consumer Law Partners, LLC will continue to represent

       Miguel Hernandez in this matter.

   WHEREFORE, I respectfully request this Court enter an order granting leave to withdraw

   my appearance as counsel for Miguel Hernandez.

       Respectfully submitted this February 14, 2020.


                                                    /s/ Kristen C. Wasieleski
                                                   Kristen C. Wasieleski #6303018
                                                   333 N. Michigan Ave., Suite 1300
                                                   Chicago, Illinois 60601
Case 3:18-cv-01946-GCS Document 57 Filed 02/14/20 Page 2 of 2 Page ID #265



                                                     (312)613-0996 (phone)
                                                     kwasieleski7@gmail.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed the foregoing with the

Clerk of the District Court using the CM/ECF System, which will send notification of such filing

to the attorneys of record.


                                             By: /s/ Kristen C. Wasieleski
                                                 Kristen C. Wasieleski #6303018
